13 N.Y.3d 900 (2009)
895 N.Y.S.2d 289
2009 NY Slip Op 91573
HAMLET AT WILLOW CREEK DEVELOPMENT CO., LLC, et al., Respondents,
v.
NORTHEAST LAND DEVELOPMENT CORPORATION et al., Respondents, and
PAV-CO ASPHALT, INC., et al., Appellants, et al., Defendant.
HAMLET AT WILLOW CREEK DEVELOPMENT CO., LLC, et al., Respondents,
v.
NORTHEAST LAND DEVELOPMENT CORPORATION et al., Respondents, and
FIDELITY AND DEPOSIT COMPANY OF MARYLAND, Appellant, et al., Defendant.
Motion No: 2009-1158.
Court of Appeals of New York.
Submitted November 9, 2009.
Decided December 17, 2009.
Motion by Surety & Fidelity Association of America, insofar as it seeks leave to file a brief amicus curiae on the motion for leave to appeal herein by Fidelity and Deposit Company of Maryland, granted and the brief is accepted as filed; motion, insofar as it seeks leave to file a brief amicus curiae on the appeal herein, dismissed as academic.